       Case 3:20-cv-00300-DPM Document 3 Filed 11/16/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DESHAWN SANDERS                                             PLAINTIFF
ADC #176217

v.                    No: 3:20-cv-300-DPM-JTK

KEITH BOWERS                                              DEFENDANT

                                ORDER
     1. The Court withdraws the reference.
     2. Sanders hasn't paid the $400 filing and administrative fees or
filed a complete in forma pauperis application; and the time to do so
has passed.    Doc. 2.   His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.
